Citation Nr: 9902848	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-13 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
disorder to include dysthymia.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran had National Guard service from August 1989 to 
October 1992, with verified active duty for training from 
June 15, 1991 to June 30, 1991.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision, of the 
Department of Veterans Affairs (VA), Louisville, Kentucky, 
Regional Office (RO).  This matter was remanded to the RO for 
additional development in November 1996 and June 1998.   


FINDINGS OF FACT

1.  Competent evidence demonstrating that the veterans pre-
existing low back disability was aggravated during the 
veterans period of active duty or is medically related to 
his period of active duty has not been presented.  

2.  Competent evidence demonstrating that the veterans 
psychiatric disorder to include dysthymia is related to 
active duty or to a service-connected disability has not been 
presented.   


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a low 
back disability is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991). 

2.  The claim for entitlement to service connection for a 
psychiatric disorder to include dysthymia is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that this matter was remanded in 
November 1996 and in June 1998.  The Board finds that the RO 
complied with the terms of the Remands.  The Remands directed 
the RO to attempt to obtain certain records that were 
pertinent to the veterans appeal.  In June 1997, the RO sent 
a letter to the veteran requesting the names and addresses of 
the veterans health care providers.  The RO also enclosed 
releases with the letter and requested the veteran to 
complete such releases so that they would be able to obtain 
the veterans treatment records.  The veteran did not respond 
to this request.  The Board finds that the RO made a diligent 
effort to obtain the pertinent records but to no avail.  No 
further assistance on the part of the RO is required.  

The Remands also directed the RO to afford the veteran VA 
orthopedic and psychiatric examinations.  The record reveals 
that in October 1997, the veteran failed to report to the VA 
examinations.  The veteran did not give reasons for his 
failure to report to the examinations and good cause for his 
failure to report was not shown.  In July 1998, the VA sent a 
letter to the veteran informing him that the VA would be 
scheduling an examination for him in the future.  This letter 
was returned to the RO.  The Post Office indicated on the 
envelope that the veteran had moved and left no address.  
Review of the record reveals that the veteran did not provide 
his new address to the RO.  The RO contacted the veterans 
service representative in an attempt to obtain the veterans 
current address.  The service representative did not have the 
veteran's current address.  

The provisions of 38 C.F.R. § 3.655 (1998) indicate that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  See 38 C.F.R. § 3.655.  The 
veteran was notified of the provisions of 38 C.F.R. § 3.655 
in the June 1998 remand.  The claims for entitlement to 
service connection for a low back disability and for a 
psychiatric disorder to include dysthymia are original 
compensation claims.  The Board finds that the veterans 
entitlement to his benefits cannot be established without a 
current VA examination.  Thus, the veteran's claims will be 
adjudicated based upon the evidence of record.  

Review of the record also reveals that the veteran was 
scheduled for a hearing before the Board at the Central 
Office in September 1996.  He failed to report to the 
hearing.  The veteran was notified of the hearing, in 
writing, in August 1996.  The duty to assist is not always a 
one-way street.  A claimant must do more than passively wait 
for assistance when he has information essential to his claim 
in order to trigger the duty to assist.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The Board finds that the veteran 
was afforded an opportunity to be heard before the Board and 
he failed to make himself available for a hearing.  The Board 
finds that the RO made diligent efforts to develop the 
veterans claims and the veteran has failed to cooperate with 
the RO.  No further assistance on the part of the RO is 
required.  

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Active service includes any period of active duty training 
during which the individual was disabled or died from a 
disease or an injury incurred or aggravated in the line of 
duty, or a period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 1991 and Supp. 1998); 38 C.F.R. § 3.6(a) 
(1998).  Further, active duty training includes full-time 
duty in the Armed Forces performed by the Reserves for 
training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Inactive duty training includes duty prescribed for 
the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes 
the Army National Guard of the United States.  38 U.S.C.A. § 
101(26), (27). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

A preexisting injury or disease will be considered to have 
been aggravated during service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (1998).

A veteran who served during a period of war, or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1132 (West 1991); 
38 C.F.R. § 3.304(b).  The burden of proof is on the 
government to rebut the presumption of sound condition upon 
induction by showing that the disorder existed prior to 
service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). 

The United States Court of Veterans Appeals (Court) has found 
that this presumption of aggravation applies where there is a 
worsening of the disability regardless of whether the degree 
of worsening was enough to warrant compensation; and that the 
veteran need not show a specific link between his in-service 
activity and the deterioration of his pre-service disability.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. 
Brown, 5 Vet. App. 163 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the veteran's disability as shown in all of his 
medical records, not on the happenstance of whether he was 
symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined well-grounded claim" as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Id.  A claim must be more than just an 
allegation; a claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim 
is not well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, the 
VA does not have a duty to assist the appellant further in 
the development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

The Court has emphasized that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability in the form of a medical diagnosis, of incurrence 
or aggravation of a disease or injury in service in the form 
of lay or medical evidence, and of a nexus between the in-
service injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Courts case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well- 
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994). 

Analysis

Low Back Disability

The veteran asserts that he incurred a low back disability in 
service in June 1991, after falling from a truck.  The 
veterans August 1989 enlistment examination indicates that 
the veterans spine was normal.  Therefore, the veteran is 
entitled to the presumption of sound condition.  

However, there is clear and unmistakable evidence 
establishing that the veteran had a back disability prior to 
his entry into active duty.  Treatment records, by Dr. T.S., 
dated in May 1987, show that the veteran reported having a 
herniated disc in the lower back.  It was noted that the 
veteran was on Flexeril.  A treatment record, dated in June 
1987, notes that the veteran had a compensation case pending 
regarding a low back injury.  An August 1987 H. Hospital 
treatment record indicates that the veteran had a history of 
a herniated disc and a history of lifting concrete blocks off 
a conveyor belt.  It was noted that the veteran had a TENS 
unit.  Upon examination, the veteran had paraspinal muscle 
spasm at L3 to L5.  The diagnosis was chronic back pain.  He 
was prescribed Flexeril.  Treatment records from Dr. R.A., 
dated in June 1990, indicate that the veteran was treated for 
low back pain.  The assessment was degenerative disc disease.  
It was noted that a computed tomography (CT) scan revealed a 
mild herniated disc.  Examination revealed decreased range of 
motion.  There was some numbness of the right leg.  He was 
prescribed Darvocet.  A July 1990 treatment record by Dr. 
R.A. reveals that the veteran reported that while he was 
working in a concrete producing company, his back snapped 
when he picked up a concrete block off a conveyor belt.  
Examination of the lumbar spine region revealed decreased 
range of motion.  Treatment records by Dr. R.A., dated in 
August 1990, reflect a diagnosis of lumbar strain.  It was 
noted that the veteran continued to be tender in the lumbar 
area from an old injury.  Medications, including Darvocet, 
were prescribed.  A March 1991 treatment record reveals that 
the veteran had evidence of disc disease at L5 and S1.  The 
veteran was prescribed medications and arrangements were made 
for the veteran to see an orthopedic specialist.  An April 
1991 treatment record, by Dr. R.A., indicates that the 
veteran continued to have a lot of pain in his back.  The 
veteran was using a TENS unit.  A May 1991 treatment record, 
by Dr. R.A., reveals that the veteran came in for a follow-up 
on low back problems.  It was noted that the veteran was 
currently seeking to reopen his workers compensation claim 
for funding for surgical purposes.  Examination revealed that 
range of motion was intact.  There was mild tenderness to 
palpation of the supraspinalis muscles.  

The Board finds that treatment records noted above are clear 
and unmistakable evidence which shows that the veterans back 
disability existed prior to his period of active duty.  Thus, 
the presumption of soundness is rebutted.  Therefore, the 
issue before the Board is whether the veterans pre-existing 
back disorder was aggravated in service.  The Board finds 
that on the basis of all the evidence of record, the 
veterans low back disorder did not increase in disability or 
worsen during service. 

Service medical records show that the veteran injured his 
back in service in June 1991.  An emergency room treatment 
record, dated June 26, 1991, indicates that the veteran 
reported that he had injured his back after jumping off the 
back of a deuce.  He reported having shooting pains in his 
low back and in his bilateral legs, with the left greater 
than the right.  Tylenol was prescribed.  The veteran was 
discharged.  He returned to the hospital due to increased 
pain twelve hours later.  He was admitted and was 
hospitalized for two days.  The veteran was treated with pain 
medication, ice packs, and bed rest.  X-ray examination 
revealed a congenital deformity of the pedicle at L5.  A 
hospital record, dated June 28, 1991, indicates that the 
veteran reported feeling better.  The discharge impression 
was back pain worse on the left, possible herniated nucleus 
pulposus.  

The Board notes that the veterans period of active duty for 
training was from June 15, 1991 to June 30, 1991.  Treatment 
records dated after the June 1991 back injury show that the 
veterans low back disorder improved somewhat, but the 
veteran continued to have back symptoms similar to the 
symptoms the veteran had prior to active duty.  A July 1991 
treatment record, by Dr. R.A., reveals that the veteran had 
full range of motion of the spine.  There was mild tenderness 
to palpation of the supraspinalis muscles.  Tylenol 3 and 
Elavil were prescribed.  The impression was degenerative disc 
disease.  A July 1991 X-ray examination revealed increased 
lumbosacral angle at the L5-S1 disc space and early narrowing 
of the L5-S1 disc space.  A July 1991 Magnetic Resonance 
Imaging (MRI) revealed disc dehydration at L5-S1 disc 
interface.  Treatment records, by Dr. R.A., dated from 
November 1991 to November 1992, indicate that the veterans 
symptoms included chronic back pain, tenderness of the L5-L3 
area, and decreased range of motion.  A July 1992 Physical 
Evaluation Board report characterized the veterans low back 
disability as myofascial low back pain of an unknown 
etiology.  It was noted that despite conservative treatment, 
the veterans symptoms continued and this prevented 
reasonable performance of his duties.  An October 1992 VA 
examination report reflects a diagnosis of lumbosacral strain 
exacerbated by obesity and overshadowed by depression.  The 
X-ray examination of the lumbar spine was normal.  A November 
1992 treatment record by Dr. R.A. reflects a diagnosis of low 
back pain.  Upon examination, the veteran had good lumbar 
curve, very good forward bending, and minimal lumbar spasm.  
The veteran was prescribed Tylenol 3.  In May 1993 statement, 
Dr. R.A. stated that the veteran had been under his care 
since July 1990 for injuries he sustained while on the job.  
Dr. R.A. indicated that the veteran had complaints of chronic 
low back and that a herniated disc and degenerative disc 
disease had been diagnosed.  The veteran was on several 
medications and he used a TENS unit.  

The Board finds that the medical evidence of record does not 
establish that the veterans pre-existing back disorder was 
aggravated in service.  The evidence shows that the symptoms 
due to the veterans back disorder before, during, and after 
the veterans period of active duty are similar.  The 
symptoms that the veteran experienced due to the back 
disorder before his period of active duty consisted of muscle 
spasm, chronic pain, numbness of the right leg, decreased 
range of motion, and tenderness of the supraspinalis muscles.  
The veteran was prescribed pain medication and used a TENS 
unit.  As noted above, the evidence of record shows that the 
veteran had similar symptoms during and after service.  In 
fact, the evidence shows that after the June 1991 back 
injury, the veterans back disability appeared to improve.  
The treatment records, dated in July 1991, indicate that the 
veteran had full range of motion of lumbar spine and mild 
tenderness of the supraspinalis muscles.  The evidence shows 
that the veteran may have had a temporary or intermittent 
flare-up of the pre-existing back injury during active duty 
that required a short hospitalization.  However, such flare-
ups are not sufficient to be considered aggravation in 
service unless the underlying condition in service had 
worsened.  
 
The Board has considered the November 1993 decision by the 
Social Security Administration (SSA) in which it was 
determined that the veteran was disabled since June 1991 due 
to the spina bifida occulta at L5 with degenerative changes 
at L5-S1, bilateral knee pain, severe depression, and a 
dysthymic disorder.  However, the Board finds that the SSA 
determination and supporting records do not establish that 
the veterans pre-existing back disability was aggravated 
during his period of active duty.  

The Board finds that since there is no competent evidence 
showing that the veterans back disability was aggravated 
during his period of active duty, the veteran's claim is not 
well-grounded.  See Caluza, supra.  The veteran has not 
submitted a competent medical opinion that establishes that 
his pre-existing back disability had increased in severity 
during service.  

In an August 1993 statement, Dr. D.G. indicated that X-ray 
examination of the veteran's lumbosacral spine revealed spine 
bifida occulta at L5 segment and degenerative changes at L5-
S1 disc.  The CT scan revealed traumatized disc at L5 and a 
narrowing of the disc space.  Dr. D.G. stated that the 
veteran injured his back in 1990 in the army when he fell off 
a truck. 

The Board does not find the statement by Dr. N.G. to be 
competent evidence of a nexus between the veterans low back 
disability and his period of service or competent evidence 
that the veterans back disorder was aggravated in service, 
since this medical opinion appears to be based upon a history 
as related by the veteran.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Such opinions are no better than the facts 
alleged by the veteran.  Id. at 233.  It does not appear that 
Dr. N.G. had access to the veterans medical records and he 
does not address the veterans pre-existing back disability.  
It appears that the medical opinion was based upon inaccurate 
facts.  

At a hearing before the RO in May 1994, the veteran asserted 
that he injured his back after falling off a truck in 
service.  Hearing Transcript, hereinafter Tr., 2.  He 
indicated that immediately after he was discharged from 
service, he found out that he had a herniated disc.  Tr. 8.  
The veteran stated that he got degenerative disc disease from 
the disc rupture.  Tr. 8.  He asserted that his back 
disabilities were due to the back injury in service.  Tr. 8. 

Although the veteran and other lay persons are competent to 
provide an account of the veterans symptoms, the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran himself does not possess the 
technical or specialized knowledge to provide a probative 
conclusion with respect to the issue of whether his current 
back disability is due to the in-service injury or whether 
his pre-existing back disability was aggravated during his 
period of active duty.  See Espiritu, supra.  Thus, the 
veterans statements are not sufficient evidence to render 
his claim well-grounded.  The Board also points out that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit v. Brown, 
5 Vet. App. at 93.  The veteran has not submitted any other 
medical opinion to support his claim. 

In light of the absence of competent evidence establishing 
that the veterans pre-existing back disability was 
aggravated during service, the veterans claim is implausible 
and not well grounded.  Therefore, as a matter of law, the 
claim must be denied.  38 U.S.C.A. § 5107(a). 

Psychiatric Disability to include Dysthymia

The veteran asserts that he incurred a psychiatric disability 
as a result of the back injury that he claims to have 
incurred during active duty for training.  Review of the 
record reveals that the veteran currently has a psychiatric 
disability.  A September 1992 VA psychiatric examination 
report reflects a diagnosis of dysthymia, secondary type, 
late onset.  The Board notes that there is no evidence 
showing that a dysthymic mood disorder or other psychiatric 
disorders were diagnosed during the veterans period of 
active duty.  The August 1989 enlistment examination report 
is silent for a diagnosis of a psychiatric disorder.  The 
July 1992 Physical Evaluation Board report makes no mention 
of a psychiatric disability.  

The veteran has not provided competent evidence of a nexus 
between his psychiatric disorder and his period of active 
duty or a service-connected disability.  In fact, service 
connection is not established for any disabilities.  A 
September 1992 VA psychiatric examination report indicates 
that the veteran reported that his depression began in June 
1991 when he injured his back.  The veteran reported that he 
had been depressed ever since that time because he could not 
move around as good and he lost his dream of becoming a 
police officer.  The veteran stated that that his depression 
consisted of frustration over his injury, irritability, 
difficulty sleeping secondary to his back pain, and mildly 
depressed mood.  The examiner determined that overall, it 
appeared that the veteran had a dysthymic mood disorder 
secondary to the disruption that his back injury has lead 
to in his life.  The examiner stated that the veteran 
reported no past psychiatric history until June 1991 when he 
injured his back in service.  The examiner stated that the 
back injury led to a change in the veteran's lifestyle, in 
that he suffered from recurrent back pain and well as some 
physical limitations secondary to the back injury.  The 
examiner noted that the veteran lost his dream to become a 
police officer, therefore this incident led to a mildly 
dysthymic mood with frustration and some anger over this 
incident.   

The Board points out that the September 1992 VA examination 
report does not indicate whether the examiner had access to 
the veterans claims folder.  The examiner did not mention 
that the veteran had a chronic back disorder that pre-existed 
the June 1991 back injury or the effect that the pre-existing 
back disorder had on the veterans lifestyle.  It appears 
that the examiner was not aware of the pre-existing back 
disorder and he based his opinion upon inaccurate facts.  The 
Board also notes that it is not bound to accept a medical 
opinion that is based upon a history as related by the 
veteran.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Such opinions are no better than the facts alleged by the 
veteran.  Id. at 233.  The Board finds that the September 
1992 VA psychiatric examination report is not competent 
evidence of a nexus between the veterans psychiatric 
disability and his period of active duty.  

The Board also points out that, as discussed in detail above, 
clear and unmistakable evidence establishes that the 
veterans back disability pre-existed service and therefore, 
the presumption of soundness was rebutted.  The Board 
determined that the evidence of record does not establish 
that the veterans back disorder increased in disability or 
worsened during the veterans period of active duty.  
Therefore, the veterans claim for service connection for a 
back disability was denied.  Thus, the veterans claim for 
entitlement to service connection for a psychiatric 
disability as secondary to a service-connected back 
disability fails, because service connection for a back 
disability is not established.  

At the hearing before the RO in May 1994, the veteran 
asserted that his depression was secondary to his back injury 
that he incurred in active duty.  Tr. 3.  He indicated that 
he began complaining of depression right after the back 
injury.  Tr. 10.  Although the veteran and other lay persons 
are competent to provide an account of the veterans 
symptoms, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran himself 
does not possess the technical or specialized knowledge to 
provide a probative conclusion with respect to the issue of 
whether his psychiatric disorder is due to the in-service 
back injury or is related to his period of active duty.  See 
Espiritu, supra.  The Board also points out that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit v. Brown, 
5 Vet. App. at 93.  Thus, the veterans statements are not 
sufficient evidence to render his claim well-grounded.

Accordingly, as there is no competent evidence that medically 
relates the veterans current psychiatric disorder to include 
dysthymia and his period of active duty, the claim is 
implausible and not well-grounded.  Therefore, as a matter of 
law, the claim must be denied.  38 U.S.C.A. § 5107(a).  




ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for a psychiatric 
disability to include dysthymia is denied.  


	
ROBERT E. SULLIVAN
Member, Board of Veterans' Appeals
	
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
